DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.   


Information Disclosure Statement
The references listed in the Information Disclosure Statement submitted on 08/03/2020 have been considered by the examiner (see attached PTO-1449). 

Specification and Drawing
The disclosure is objected to because of the following: 
a.	For paragraphs 44 and 46 of the specification, the same reference number “(6)” is referred to two different equations.  Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Concerning multiple errors found in the application (see above), applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.  

Claim Rejections - 35 USC § 103
(Pre-AIA ) The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over CHEN (US 2002/0007273) in view of GAO (US 2010/0070269). 
As per claim 1, CHEN discloses ‘low-complexity, low-delay, scalable and embedded speech and audio coding with adaptive frame loss concealment’ (title) providing encoder (or encoding) and decoder (decoding) (Figs. 1-2), comprising:
determining a current bitrate (‘bit rate’) and a signal bandwidth (or ‘frequency range(s)’), (Fig. 1, p(paragraph)25, p30-p35, also see p2-p4, p7-p8); 
mapping a bit allocation to the gain adjustment quantizer (read on a combined mechanism of ‘30’ and ‘50’ for quantizing ‘log-gains’, wherein ‘BA(K)’ effecting ‘SQT’ on element ‘50’ is read claimed gain adjustment in a broad sense) and the shape (‘spectral envelope’) quantizer (read on element ‘60’ or a combined mechanism of ‘60’ and ‘50’ for ‘MDCT coefficients quantization’) based on the current bitrate and the signal bandwidth (same above) (Fig.1, p28, p34, p53, p57-p61, p76-p86); and 
applying the bit allocation (such as using element ‘40’ or a combined mechanism of ‘40’, ‘30’, ‘70’ and ‘80’) when encoding (by using ‘encoder’) the gain shape (array) [vector] (‘output index array TI (k, m)’ or ‘TIB’), (Fig. 1, p11, p57-61, p76-p86, p91-p94).  
It is noted that CHEN does not expressly/literally teaches the encoding “gain shape vector.” However, the same/similar concept/feature is well known in the art as evidenced by GAO who in the same field of endeavor, discloses ‘adding second enhancement layer to CELP 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to recognize that encoder (decoder) with ‘gain-shape vector quantization’ would comprise a ‘gain-shape vector’ in nature, and to combine teachings of CHEN and GAO together by providing a mechanism of applying a bit allocation when encoding (or decoding) a related gain-shape vector, as claimed, for the purpose (motivation) of improving quality of encoded/decoded audio signal and/or improving/enhancing a scalable codec (coder/decoder)  (GAO: abstract, p8, p33).  In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was made to recognize that CHEN’s array includes a vector for each subband with a gain and related quantized, normalized, scaled coefficients as being processed as a substantia gain shape vector, so that implementation of encoding (or decoding) the gain shape vector would be within the scope of capability of skilled person in the art and the result would be predictable.   
As per claim 2 (depending on claim 1), CHEN in view of GAO further discloses mapping the bit allocation is based further on a signal length (read on ‘frame size’ or ‘length of window’) (CHEN: p41).
As per claim 3 (depending on claim 1), CHEN in view of GAO further discloses that the signal bandwidth is fixed and known (such as ‘0-16’ kHz’) at the encoder (CHEN: p25, p34).
As per claim 4 (depending on claim 1), CHEN in view of GAO further discloses that the encoder is a transform domain audio encoder (CHEN: Fig.1, element 10, p11, p39).
claims 5-8, the rejection is based on the same/similar reasons described for claims 1-4, because it also reads on the limitations of claims 5-8 respectively, wherein the decoding method is simply as inversed processes of the encoding method (see CHEN: Fig.2).
As per claims 9-12, they recite an encoder (a structure). The rejection is based on the same reasons described for claims 1-4 respectively, because the structure and method claims are related as structure and method of using the same, with each claimed element's function corresponding to the claimed method step.
As per claims 13-16, they recite an decoder (a structure). The rejection is based on the same reasons described for claims 5-8 respectively, because the structure and method claims are related as structure and method of using the same, with each claimed element's function corresponding to the claimed method step.
  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,770,078 hereinafter referenced as P078. Although the claims at issue are not identical, they are not patentably distinct from each other because of following reason(s).
claim 1, comparison of limitations between the claim of instant application and claim(s) of P078 as following: 
Claims 1-4
Claims 1-4 of P078
1. A method in an encoder for allocating bits to a gain adjustment quantizer and a shape quantizer to be used for encoding a gain shape vector, the method comprising: 


determining a current bitrate and a signal bandwidth; 

mapping a bit allocation to the gain adjustment quantizer and the shape quantizer based on the current bitrate and the signal bandwidth; and 




applying the bit allocation when encoding the gain shape vector.  


2. The method of claim 1, wherein mapping the bit allocation is based further on a signal length.  



3. The method of claim 1, wherein the signal bandwidth is fixed and known at the encoder. 

 
4. The method of claim 1, wherein the encoder is a transform domain audio encoder.  
 1. A method in an encoder for allocating bits to a gain adjustment quantizer and a shape quantizer to be used for encoding a gain shape vector comprising a gain adjustment factor and a shape vector, the method comprising:

determining a current bitrate and a signal bandwidth; 

identifying a bit allocation for the gain adjustment quantizer and the shape quantizer for the determined current bitrate and the signal bandwidth by using information mapping bit allocations to the gain adjustment quantizer and the shape quantizer based on bitrate and signal bandwidth; and 

applying the identified bit allocation when encoding the gain shape vector. 
    

2. The method of claim 1, wherein the information mapping bit allocations maps bit allocations to the gain adjustment quantizer and the shape quantizer based further on signal length. 

3. The method of claim 1, wherein the signal bandwidth is fixed and known at the encoder. 


4. The method of claim 1, wherein the encoder is a transform domain audio encoder and the current bitrate and signal bandwidth are for a subband of an input audio signal. 




As per claims 5-8, the rejection is based on the same/similar reasons described for claims 1-4, because it also reads on the limitations of claims 5-8 respectively, wherein the decoding method is simply as inversed processes of the encoding method (see CHEN: Fig.2).
As per claims 9-12, they recite an encoder (a structure). The rejection is based on the same reasons described for claims 1-4 respectively, because the structure and method claims are related as structure and method of using the same, with each claimed element's function corresponding to the claimed method step.
As per claims 13-16, they recite an decoder (a structure). The rejection is based on the same reasons described for claims 5-8 respectively, because the structure and method claims are related as structure and method of using the same, with each claimed element's function corresponding to the claimed method step.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI HAN whose telephone number is (571)272-7604.  The examiner can normally be reached on 9-19:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

QH/qh
February 12, 2022
/QI HAN/Primary Examiner, Art Unit 2659